Quillian, Presiding Judge.
The evidence was sufficient to support the award of the State Board of Workmen’s Compensation that the deceased’s death did not arise out of and in the course of his employment. That which was held in Guye v. Home Indem. Co., 241 Ga. 213 (244 SE2d 864) would not require a reversal of this case. The Guye case, in substance, held that a natural inference from human experience was sufficient to satisfy the preponderance of the evidence requirement, where there was no medical evidence to the contrary. While the evidence in the present case would have been sufficient to support an award for the claimant it did not demand such a finding.

Judgment affirmed.


Webb and McMurray, JJ., concur.